UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 4/30/17 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (5.0%) BWX Technologies, Inc. 1,283 $63,085 General Dynamics Corp. 1,474 285,646 L3 Technologies, Inc. 475 81,591 Northrop Grumman Corp. 1,937 476,425 Raytheon Co. 3,100 481,151 Air freight and logistics (1.7%) United Parcel Service, Inc. Class B 4,273 459,177 Airlines (0.5%) Southwest Airlines Co. 2,303 129,475 Banks (5.3%) Associated Banc-Corp. 834 20,767 PNC Financial Services Group, Inc. (The) 3,854 461,517 Popular, Inc. (Puerto Rico) 1,609 67,433 SunTrust Banks, Inc. 2,924 166,112 TCF Financial Corp. 2,679 44,230 U.S. Bancorp 3,645 186,916 Wells Fargo & Co. 8,855 476,753 Western Alliance Bancorp (NON) 904 43,302 Beverages (0.3%) Constellation Brands, Inc. Class A 211 36,406 PepsiCo, Inc. 316 35,796 Capital markets (1.3%) Bank of New York Mellon Corp. (The) 3,272 153,980 Intercontinental Exchange, Inc. 2,668 160,614 MSCI, Inc. 407 40,830 Chemicals (1.0%) Ashland Global Holdings, Inc. 408 50,388 Scotts Miracle-Gro Co. (The) Class A 485 46,851 Sherwin-Williams Co. (The) 569 190,433 Commercial services and supplies (1.3%) Waste Management, Inc. 4,925 358,442 Communications equipment (3.8%) Cisco Systems, Inc. 18,282 622,868 Juniper Networks, Inc. 10,800 324,756 Motorola Solutions, Inc. 1,062 91,300 Consumer finance (1.6%) Ally Financial, Inc. 3,773 74,705 Capital One Financial Corp. 2,183 175,470 Discover Financial Services 3,072 192,276 Containers and packaging (1.5%) Avery Dennison Corp. 2,207 183,644 Bemis Co., Inc. 1,135 50,996 Berry Plastics Group, Inc. (NON) 1,129 56,450 Crown Holdings, Inc. (NON) 1,216 68,205 Sonoco Products Co. 953 49,851 Distributors (0.2%) Pool Corp. 386 46,173 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. (NON) 2,213 84,315 Diversified financial services (1.5%) Berkshire Hathaway, Inc. Class B (NON) 1,564 258,388 Voya Financial, Inc. 4,227 158,005 Diversified telecommunication services (2.5%) AT&T, Inc. 4,281 169,656 Verizon Communications, Inc. 11,342 520,711 Electric utilities (3.0%) American Electric Power Co., Inc. 2,566 174,052 Eversource Energy 1,113 66,112 Great Plains Energy, Inc. 1,894 56,043 PG&E Corp. 4,039 270,815 Southern Co. (The) 4,189 208,612 Westar Energy, Inc. 1,030 53,591 Electronic equipment, instruments, and components (0.1%) Fitbit, Inc. Class A (NON) (S) 7,048 40,315 Energy equipment and services (2.0%) Dril-Quip, Inc. (NON) 373 19,228 Schlumberger, Ltd. 6,106 443,235 TechnipFMC PLC (United Kingdom) (NON) 3,166 95,392 Equity real estate investment trusts (REITs) (2.0%) Brandywine Realty Trust 1,573 26,694 Corporate Office Properties Trust 894 29,270 Equity Commonwealth (NON) 1,328 42,483 Equity Lifestyle Properties, Inc. 418 33,820 Equity Residential Trust (S) 2,005 129,483 Highwoods Properties, Inc. 813 41,365 Liberty Property Trust 976 39,596 Macerich Co. (The) 765 47,759 Mid-America Apartment Communities, Inc. 293 29,069 Public Storage 118 24,707 Regency Centers Corp. 1,229 77,648 Retail Properties of America, Inc. Class A 1,355 18,076 Weingarten Realty Investors 680 22,284 Food and staples retail (2.3%) CVS Health Corp. 3,919 323,082 Sysco Corp. 5,385 284,705 US Foods Holding Corp. (NON) 528 14,890 Food products (2.1%) General Mills, Inc. 4,400 253,044 Hershey Co. (The) 2,934 317,459 Health-care equipment and supplies (1.6%) C.R. Bard, Inc. 484 148,820 Intuitive Surgical, Inc. (NON) 347 290,047 Health-care providers and services (4.1%) AmerisourceBergen Corp. 1,392 114,214 DaVita Inc. (NON) 2,519 173,836 McKesson Corp. 2,034 281,282 UnitedHealth Group, Inc. 3,274 572,557 Hotels, restaurants, and leisure (2.3%) Aramark 860 31,407 Hyatt Hotels Corp. Class A (NON) 901 50,006 McDonald's Corp. 3,791 530,475 Vail Resorts, Inc. 123 24,312 Household products (2.1%) Church & Dwight Co., Inc. 1,312 64,983 Clorox Co. (The) 240 32,086 Colgate-Palmolive Co. 4,483 322,955 Kimberly-Clark Corp. 354 45,932 Procter & Gamble Co. (The) 1,450 126,629 Industrial conglomerates (1.7%) Carlisle Cos., Inc. 379 38,427 Honeywell International, Inc. 3,265 428,172 Insurance (3.5%) Aflac, Inc. 1,831 137,105 Alleghany Corp. (NON) 56 34,199 Allstate Corp. (The) 678 55,115 American Financial Group, Inc. 426 41,454 Aspen Insurance Holdings, Ltd. 976 51,094 Assured Guaranty, Ltd. 973 37,100 Everest Re Group, Ltd. 424 106,725 Hanover Insurance Group, Inc. (The) 252 22,244 Marsh & McLennan Cos., Inc. 2,878 213,346 Reinsurance Group of America, Inc. 543 67,897 Travelers Cos., Inc. (The) 1,544 187,843 Internet software and services (4.6%) Alphabet, Inc. Class A (NON) 852 787,689 CommerceHub, Inc. Ser. C (NON) 1,587 25,265 eBay, Inc. (NON) 13,362 446,424 IT Services (6.0%) Amdocs, Ltd. 1,771 108,456 Automatic Data Processing, Inc. 4,521 472,399 Broadridge Financial Solutions, Inc. 1,292 90,362 CoreLogic, Inc. (NON) 1,103 47,142 Fiserv, Inc. (NON) 2,316 275,928 Genpact, Ltd. 1,653 40,366 Paychex, Inc. 6,053 358,822 Vantiv, Inc. Class A (NON) 4,051 251,324 Leisure products (0.7%) Hasbro, Inc. 2,052 203,374 Life sciences tools and services (2.4%) Agilent Technologies, Inc. 1,934 106,467 Charles River Laboratories International, Inc. (NON) 387 34,714 Thermo Fisher Scientific, Inc. 2,855 472,017 VWR Corp. (NON) 764 21,591 Waters Corp. (NON) 191 32,449 Machinery (0.5%) Allison Transmission Holdings, Inc. 3,442 133,137 Media (3.2%) CBS Corp. Class B (non-voting shares) 2,904 193,290 Comcast Corp. Class A 5,477 214,644 Interpublic Group of Cos., Inc. (The) 5,228 123,224 John Wiley & Sons, Inc. Class A 506 26,666 Madison Square Garden Co. (The) Class A (NON) 128 25,827 News Corp. Class B 1,373 17,849 Omnicom Group, Inc. 163 13,386 Twenty-First Century Fox, Inc. 8,911 272,142 Metals and mining (0.2%) Reliance Steel & Aluminum Co. 740 58,327 Mortgage real estate investment trusts (REITs) (2.2%) AGNC Investment Corp. 12,376 260,762 Annaly Capital Management, Inc. 11,331 133,819 Chimera Investment Corp. 5,042 102,655 MFA Financial, Inc. 6,579 54,671 Two Harbors Investment Corp. 6,558 65,514 Multi-utilities (0.2%) NiSource, Inc. 2,815 68,264 Multiline retail (1.1%) Dollar General Corp. 4,260 309,745 Oil, gas, and consumable fuels (3.2%) Exxon Mobil Corp. 9,140 746,281 Phillips 66 1,361 108,281 World Fuel Services Corp. 817 30,090 Personal products (0.1%) Coty, Inc. Class A 1,000 17,850 Pharmaceuticals (5.8%) Johnson & Johnson 6,334 782,059 Merck & Co., Inc. 3,773 235,171 Pfizer, Inc. 17,507 593,837 Semiconductors and semiconductor equipment (2.9%) Applied Materials, Inc. 11,206 455,076 Texas Instruments, Inc. 4,208 333,189 Software (1.6%) Intuit, Inc. 1,279 160,144 Microsoft Corp. 2,420 165,673 Synopsys, Inc. (NON) 1,724 127,059 Specialty retail (3.6%) AutoZone, Inc. (NON) 414 286,567 Home Depot, Inc. (The) 458 71,494 Lowe's Cos., Inc. 4,827 409,716 TJX Cos., Inc. (The) 2,841 223,416 Technology hardware, storage, and peripherals (1.4%) Apple, Inc. 2,762 396,761 Textiles, apparel, and luxury goods (0.3%) Carter's, Inc. 491 45,192 PVH Corp. 412 41,624 Tobacco (2.1%) Altria Group, Inc. 7,930 569,215 Philip Morris International, Inc. 146 16,183 Water utilities (0.3%) American Water Works Co., Inc. 1,074 85,662 Total common stocks (cost $22,278,327) INVESTMENT COMPANIES (1.3%) (a) Shares Value SPDR S&P rust 1,509 $359,263 Total investment companies (cost $356,079) PURCHASED OPTIONS OUTSTANDING (1.1%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-18/$205.00 $19,073 $86,387 SPDR S&P rust (Put) Mar-18/205.00 20,095 80,519 SPDR S&P rust (Put) Feb-18/200.00 18,017 51,927 SPDR S&P rust (Put) Jan-18/195.00 17,814 37,409 SPDR S&P rust (Put) Dec-17/195.00 18,790 32,625 SPDR S&P rust (Put) Nov-17/186.00 18,733 16,503 Total purchased options outstanding (cost $642,831) SHORT-TERM INVESTMENTS (2.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.05% (AFF) 158,175 $158,175 Putnam Short Term Investment Fund 0.87% (AFF) 118,339 118,339 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.68% (P) 330,000 330,000 Total short-term investments (cost $606,514) TOTAL INVESTMENTS Total investments (cost $23,883,751) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $4,792) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-17/$241.00 $17,114 $5,852 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $27,641,447. (b) The aggregate identified cost on a tax basis is $23,963,151, resulting in gross unrealized appreciation and depreciation of $4,898,839 and $783,412, respectively, or net unrealized appreciation of $4,115,427. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, Putnam Short Term Investment Fund, Putnam Money Market Liquidity Fund and Putnam Government Money Market Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $439,259 $5,753,205 $6,034,289 $1,452 $158,175 Putnam Short Term Investment Fund** 116,905 7,104,486 7,103,052 938 118,339 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $158,175 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $152,280 ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,852 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,852 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,244,844 $— $— Consumer staples 2,461,215 — — Energy 1,442,507 — — Financials 4,252,841 — — Health care 3,859,061 — — Industrials 2,934,728 — — Information technology 5,621,318 — — Materials 755,145 — — Real estate 562,254 — — Telecommunication services 690,367 — — Utilities 983,151 — — Total common stocks — — Investment companies 359,263 — — Purchased options outstanding — 305,370 — Short-term investments 448,339 158,175 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding — (5,852) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts 305,370 5,852 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citibank, N.A. Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: Purchased options# 138,314 — 167,056 305,370 Total Assets $138,314 $— $167,056 $305,370 Liabilities: Written options# — 5,852 — 5,852 Total Liabilities $— $5,852 $— $5,852 Total Financial and Derivative Net Assets $138,314 $(5,852) $167,056 $299,518 Total collateral received (pledged)##† $120,000 $— $167,056 Net amount $18,314 $(5,852) $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
